Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rule that prohibits damaging State property. The Attorney General has advised this Court by letter that the determination has since been annulled and that all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Martinez v Goord, 288 AD2d 794; Matter of Curtis v Goord, 274 AD2d 808).
Crew III, J.P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.